Citation Nr: 0200423	
Decision Date: 01/11/02    Archive Date: 01/16/02

DOCKET NO.  01-05 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 1991 & Supp 2001) for 
additional disability of the right lower extremity as a 
result of treatment for residuals of a comminuted right femur 
fracture based on hospitalization at a VA facility from 
November 1972 to May 1973 and outpatient VA treatment 
thereafter.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Schechter, Counsel
INTRODUCTION

The veteran had active service from March 1944 to October 
1945.

The appeal arises from the March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, denying compensation under 
38 U.S.C.A. § 1151 for residuals of a comminuted fracture of 
the mid shaft of the right femur.  It was held that the 
evidence on file did not reveal additional disability beyond 
that caused by the traumatic injury, and it was not shown 
that there had been any improper treatment by the VA.


REMAND

During the pendency of this appeal, there was a significant 
change in the law. Specifically, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), among other things, redefined the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist.  Due to this change in the law, a remand is 
required in this case for compliance with the notice and duty 
to assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096-2100 (2000) (codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 
2001)).  There have also been final regulations promulgated 
to implement the new law.  See 66 Fed. Reg. 45,620-32 (August 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326).  These will be applied to the claim while 
the case is undergoing development.

The Board notes initially that while the RO in its April 2001 
Statement of the Case noted the change in law associated with 
the VCAA, it is not clear he has been fully apprised of all 
the evidence that might be helpful to his claim, as is 
mandated by the VCAA.  As noted below, additional information 
needs to be specifically provided to, and requested from the 
veteran, in part because of this change in law.  Furthermore, 
there appears to be additional development indicated by the 
veteran's claim and evidence and information presented in the 
claims folder.  

Specifically, the veteran has informed that he was privately 
hospitalized from October 1972 to November 1972 at Clearfield 
Hospital following a post-service automobile accident on 
October 25, 1972.  The veteran suffered multiple injuries in 
that accident including comminuted fracture of the mid shaft 
of the right femur, which underwent open reduction and 
internal fixation at the Clearfield Hospital.  He also had a 
fractured pelvis.  The veteran was transferred to the Altoona 
VA Medical Center, where he was hospitalized from November 
20, 1972 until May 28, 1973, reportedly with outpatient 
follow-up including X-rays of the femur at the VA facility 
for a period of time thereafter.  In a May 29, 1999 statement 
received into the record in June 1999, the veteran contended 
that upon transfer to the VA Medical Center the treating VA 
physician refused to return him to the traction he had been 
in at Clearfield Hospital for his fractured femur and pelvis, 
deeming that traction to be unnecessary.  The veteran 
contended that as a result his right leg is now shorter than 
his left, causing back difficulties and necessitating the use 
of crutches when he leaves his house.  The veteran elsewhere 
also attributed current medical problems to lack of adequate 
follow-up care by the VA following his discharge from the VA 
Medical Center in May 1973.  

The Board notes that while the RO attempted to obtain records 
of the VA hospitalization from November 1972 to May 1973, the 
complete records of that hospitalization were not received 
from the Altoona VA Medical Center, and neither were records 
of subsequent VA outpatient follow-up care.  Further, while 
the claims folder contains a consent form signed by the 
veteran in April 1999 for release of Clearfield Hospital 
medical records, the claims folder contains no record of an 
attempt by the RO to obtain such records, and contains no 
such records.  That consent form has since expired.  Pursuant 
to the VCAA, the RO must endeavor to obtain these VA and 
private medical records of the veteran's hospitalizations and 
follow-up treatment. 

In addition, while the veteran has asserted that he has 
additional disability as a result of VA treatment, 
specifically, shortening of the right lower extremity, he has 
provided absolutely no medical evidence showing that this 
claimed "additional disability" exists.  Records on file 
for the period in question to not show any leg length 
discrepancy.  He should provide such information as he has 
concerning treatment of this shortening, and treatment of 
other claimed symptoms secondary to this claimed shortening.  
Specifically he should provide medical records of treatment 
since 1973, or provide a list of health care providers who 
have provided such treatment, so that an attempt might be 
made to obtain those records.  If he desires RO assistance, 
he must also provide releases for private information if he 
reports such treatment.  While the veteran has been assigned 
pension benefits secondary to the residuals of this accident 
for many years, there are very few medical records of any 
sort on file.

The veteran's claim for 38 U.S.C.A. § 1151 benefits was 
submitted in July 1998.  For claims filed on or after October 
1, 1997, compensation under 38 U.S.C.A. § 1151 shall be 
awarded for a qualifying additional disability as caused by 
improper VA treatment.  For purposes of this section, a 
disability is a qualifying additional disability if the 
disability was not the result of the veterans willful 
misconduct and - (1)  the disability was caused by hospital 
care, medical or surgical treatment, or examination furnished 
the veteran under any law administered by the Secretary, 
either by a Department employee or in a Department facility 
and the proximate cause of the disability was - (A)  
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151 (effective on 
October 1, 1997).  A determination of the additional 
disability includes consideration of pathology prior to, 
during, and after VA treatment.  In this case, it is not 
possible to determine the treatment he received at the 
Clearfield hospital, precisely what treatment he received at 
the VA, or what treatment he has received subsequent to 
service.

Pursuant to the VCAA and 38 U.S.C.A. § 1151, a VA examination 
with review of the medical record and a medical opinion is in 
order to discern whether an entitlement to benefits pursuant 
to 38 U.S.C.A. § 1151 may be warranted. 

The case is therefore REMANDED to the RO for the following 
development:

1.  The RO should first review the 
claims file and ensure that all 
additional evidentiary development 
action required by the Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of VCAA 
(codified at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107), and the new 
regulations are satisfied.  The RO 
should also refer to any pertinent 
guidance that has been or is 
subsequently provided. 

In particular, the RO should obtain 
appropriate authorizations from the 
veteran and endeavor to obtain all 
records of VA hospitalization at the 
Altoona VA Medical Center from November 
1972 to May 1973, all records of 
subsequent VA or private follow-up care, 
and all available records of the 
veteran's hospitalization from October 
1972 to November 1972 at Clearfield 
Hospital, Clearfield, Pennsylvania.  It 
is also noted that any and all medical 
records from other treatment, to include 
treatment for shortening and other 
disorders over the years since the 
injury.  All records and responses 
obtained should be associated with the 
claims folder.  To the extent there is 
an attempt to obtain records that is 
unsuccessful, the claims folder should 
contain documentation of the attempts 
made.  The appellant and his 
representative should also be informed 
of the negative results.  38 C.F.R. 
§ 3.159.

2.  Thereafter, and if there is evidence 
of right lower extremity shortening, the 
claims folder should be referred to a VA 
orthopedist for review in connection with 
a comprehensive examination of the 
veteran (if indicated).  The examiner 
should review the claims folder, and 
address the following questions:  a)  Did 
VA hospitalization from November 1972 to 
May 1973 and subsequent VA follow-up care 
result in additional right femur 
disability, to include shortening?  b)  
Was such additional disability, if any, a 
result of (1) negligence, or (2) a 
consequence of the care or  treatment 
that was not reasonably foreseeable?  The 
examiner must address both the negligence 
question and the reasonable 
foreseeability question.  If an 
examination of the veteran is indicated 
such development should be undertaken.

3.   The RO should then readjudicate the 
38 U.S.C.A. § 1151 claim.  If the 
determination remains adverse to the 
veteran, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  They should be afforded the 
applicable time to respond.

The case should be returned to the Board for further 
appellate review, if in order. The Board intimates no opinion 
as to the ultimate outcome in this case by the action taken 
herein.  No action is required of the veteran until he is 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




